 1
 2                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
 3
 4                                                               Jul 17, 2019
                                                                    SEAN F. MCAVOY, CLERK

 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 TIFFANY M. REYNOLDS,                           No. 2:19-cv-00084-SAB
10        Plaintiff,
11        v.
12 SKYLAR M. JONES,                               ORDER CLOSING FILE
13        Defendant.
14
15        In a previous Order, the Court stayed this case for 60 days to permit
16 Plaintiff to exhaust her administrative remedies by filing an appeal with the
17 Spokane Tribal Court of Appeals. ECF No. 7. She was directed to update the
18 Court prior to the expiration of the 60 days. No status update has been filed.
19 Plaintiff was also instructed that if no status update is received the Court would
20 dismiss Plaintiff’s complaint.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER CLOSING FILE ~ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.     Plaintiff’s Complaint is dismissed, without prejudice, for failing to
 3 update the Court regarding the exhaustion of her administrative remedies.
 4        IT IS HEREBY ORDERED. The District Court Clerk is hereby directed to
 5 enter this Order, provide a copy to Plaintiff and close the file.
 6        DATED this 17th day of July 2019.
 7
 8
 9
10
11
12                                                      Stanley A. Bastian
13                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER CLOSING FILE ~ 2
